Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



2.	Claims 1-4, 7-13, 16-18 and 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. 2005/0014499 to Knoblach in view of U.S. Patent 7,103,280 to Ionov and U.S. Patent 7,599,314 to Wittenschlaeger    

Regarding claims 1, 8 and 16 Knoblach teaches a signal routing method comprising:
determining, by one or more processors in a communication network, state information for a plurality of high altitude platforms forming at least part of the communication network, the state information including one or more of location data for each of the plurality of high altitude platforms, communication link information or meteorological information (see sections [0065] to [0066], [0176], [0181] to [0182] and [0192], which teach determining location, link quality and weather/wind information);

selecting, by the one or more processors, a transparent routing path from among the one or more routing paths (see sections [0143] to [0146]); and
transmitting the communication signal to a receiver device via the transparent routing path (see sections [0143] to [0146]).

Regarding the features of claim 1, 8 and 16 which recite:
by employing adaptive routing between first and second high altitude platforms of the plurality of high altitude platforms, wherein the one or more routing paths include a sequence of optical links of a light-path that are set up to connect the first and second high altitude platforms, as Knoblach does not teach this feature Ionov is added.
In an analogous art, Ionov teaches a satellite system which connects RF calls between ground based devices using orbiting satellites.  See Fig. 2 for the circuitry aboard each satellite 30, which includes optical switches 44, optical drop 46 and optical multiplexer diodes 42.  As described from column 3, line 55 to column 4, line 35, Ionov teaches the links to the ground terminals change constantly due to the earth’s rotation and the location of the ground terminal, and therefore the links between satellites needed to complete calls are constantly changing (as described in column 5, lines 20-30).  


Regarding the amendments to claim 1 shown below: 
determining, by the one or more processors according to the state information, a plurality of multi-hop lightpaths routing a communication signal through a subset of the plurality of high altitude platforms each the-determined multi-hop lightpath is formed by 
selecting, by the one or more processors, a multi-hop lightpath plurality of multi-hop lightpaths 
transmitting the communication signal to a receiver device via the selected multi-hop lightpath 


In an analogous art, Wittenschlaeger teaches a space to ground system which connects RF calls between ground based devices using a plurality orbiting satellites and/or balloons at different heights.  As described in Wittenschlaeger, each height level fabric manager includes a manager node which stores paths and information relating to each “fabric”, where paths are selected dynamically based on connection conditions.  Regarding the feature of “multi-hop light paths”, see for example, column 6, lines 48-64, which teach “a routing table used to forward packets to the next hop”.
Therefore, as Knoblach/Ionov teach switching communications between airborne platforms to ensure call completion, and as Wittenschlaeger explicitly teaches determining and selecting multi-hop light paths, it would have been obvious to modify Knoblach/Ionov, for reasons as discussed in Ionov and Wittenschlaeger, which are that optical paths between moveable airborne nodes may be selected from stored tables of multiple paths and may also be selected based on the current conditions and locations of the satellites, as is conventionally known.   

Regarding claims 2 and 11, which recite “wherein the optical links are free-space optical links”, see column 6, lines 48-64, of Wittenschlaeger which teach “a routing table used to forward packets to the next hop”, and see the “optical intersatellite link (OISL) 44” in Fig. 2 of Ionov, as recited. 
selected multi-hop lightpath is released at a later time”, see column 13, lines 1-17 of Wittenschlaeger which teach dynamically activating or deactivating paths, as recited, and Ionov also teaches active and non-active links. 
Regarding claims 4, 13 and 18 which recite “wherein the plurality of multi-hop lightpaths are determined dynamically depending upon at least one of a current state, a past state, or a predicted state of the plurality of high altitude platforms”, see the routing tables and column 13, lines 1-17 of Wittenschlaeger which teach activating and/or deactivating paths (which are determined dynamically based on conditions), as recited, and Ionov also teaches dynamic activation and/or deactivation (selection) of paths. 
Regarding claim 7, which recites “wherein one or more of the plurality of high altitude platforms comprises a balloon”, Knoblach teaches balloon platforms, as recited.
Regarding claim 9, which recites “wherein one or more of the high altitude platforms along the transparent routing path comprise one or more lighter-than-air platforms”, see Fig. 1 of Knoblach for “lighter than air platforms”, and see Fig. 3 of Wittenschlaeger ‘314 which includes balloons. 
Regarding claim 10, which recites “wherein the one or more lighter-than-air platforms comprise one or more balloons”, see the balloons in Fig. 1 of Knoblach, and Fig. 3 of Wittenschlaeger ‘314 which includes balloons. 
Regarding claim 21, which recites “informing all high altitude platforms along the selected multi-hop lightpath of the selection”, see for example column 6, line 28 to column 7 line 16 of Wittenschlaeger, which teach disseminating the routing table to the airborne nodes, which is information “informing the platforms along the path”, as recited.

Regarding claim 23, which recites “wherein the one or more processors are further configured to transmit the communication signal to a receiver device via the selected multi-hop lightpath”, as all of Knoblach, Ionov and Wittenschlaeger teach that the final device which receives the signal is a mobile device on the ground, all these references teach transmitting the signal to the receiver device, as recited.


3.	Claims 5, 14 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Knoblach in view of Ionov and Wittenschlaeger ‘314 as applied to claims 1, 8 and 16 and further in view of U.S. Patent Pub. 2013/0101291 to Wittenschlaeger.     

Regarding claims 5, 14 and 19 which recite “wherein determining the plurality of multi-hop lightpaths includes evaluating which multi-hop lightpaths implement wavelength division multiplexing”, as Knoblach teaches conventional types of multiplexing, Wittenschlaeger is added to show wavelength division multiplexing. 
In an analogous art, Wittenschlaeger teaches path routing over a number of interconnected nodes or devices (see sections [0042] and [0050]).  As described in section [0058], Wittenschlaeger explicitly teaches “wavelength division multiplexing” for 
Therefore, as Knoblach teaches multiplexing between platforms/balloons, and as Wittenschlaeger teaches “wavelength division multiplexing” for communicating between balloons, it would have been obvious to modify Knoblach to use another conventional type of multiplexing (for optical wavelength communications). 


4.	Claims 6, 15 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Knoblach in view of Ionov and Wittenschlaeger as applied to claims 1, 8 and 16 and further in view of U.S. Patent Pub. 2004/0203339 to Bauman.     

Regarding claims 6, 15 and 20 which recite “wherein selecting the multi-hop lightpaths includes assigning a same wavelength for all optical links that form the multi-hop lightpath”, as Knoblach does not explicitly teach this feature, Bauman is added.   
In an analogous art, Bauman teaches an optical communication path routed over a number of interconnected nodes or devices. As described in section [0026], Bauman explicitly teaches that the “same wavelength is selected for routing the communication between the nodes”. 
Therefore, as Knoblach teaches optical communications between a plurality of platforms/balloons, and as Bauman teaches “selecting the same wavelength for the links” for communicating between nodes, it would have been obvious to modify Knoblach to use the same wavelength as for reasons as described in Bauman.  
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are now moot in view of the new grounds of rejection.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646